Per Curiam.

Whether the justice was legally disqualified, on the ground that the plaintiff below was his son-in-law, is, perhaps, questionable ; but the gross indecency of an exercise of his judicial power, in such a case, should induce this court to scrutinize his proceedings with a jealous eye.
This suit was brought under the 13th section of the 25 dollar act, (1 R.L. 395.,) which provides a remedy, expressly, (i by action of debt” The objection to the form of action was, therefore, well taken, and the judgment ought to be reversed.
Judgment reversed.